Citation Nr: 0804444	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  07-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2001 and April 2002 administrative 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama denying entitlement to a 
clothing allowance.  In November 2006, the Board remanded the 
veteran's claim to the RO for the issuance of a Statement of 
the Case (SOC) under Manlincon v. West, 12 Vet. App 238 
(1999).  It is again before the Board for further appellate 
review.


FINDINGS OF FACT

The veteran failed to timely submit a VA Form 9, Substantive 
Appeal, with respect to his appeal for an annual clothing 
allowance.


CONCLUSION OF LAW

The appeal for an annual clothing allowance must be dismissed 
for failure to timely submit a substantive appeal.  38 
U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue in this case involves a question of law based 
solely on a retroactive review of the documents of file.  In 
this case, the law is determinative and there is no further 
evidence to be developed.  As such, the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  See generally Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (because the law, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Pierce v. 
Principi, 240 F. 3d. 1348 (Fed. Cir. 2001).  Nonetheless, the 
Board notes that basic principles of due process have been 
observed in this case.  On March 12, 2007 the RO issued a 
Statement of the Case which notified the veteran that of the 
time limit for filing a substantive appeal.  In addition, in 
a letter dated November 23, 2007, the Board once again 
notified the veteran of the time limit to file a substantive 
appeal and afforded him a 60 day time period to provide a 
response regarding the Board's jurisdiction over his claim 
for entitlement to a clothing allowance.

Analysis

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2007).  The 
substantive appeal may be set forth on a VA Form 9 (Appeal to 
the Board of Veteran's Appeals), or a predecessor form, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).   38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303.  
The Court has held that, if the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision." Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays. 
38 C.F.R. §§ 20.305(a), 20.306 (2007).

In August 2003, the Board remanded a claim for entitlement to 
a clothing allowance for issuance of an SOC.  The RO 
subsequently issued a statement of the case on March 12, 
2007, accompanied by instructions for appealing which 
explained the time frame for filing his appeal.  The veteran 
did not file a VA Form 9, Substantive Appeal within the 
designated time period.  In November 2007, the Board notified 
the veteran that it was going to consider whether he had 
filed a Substantive Appeal with regards to his claim for 
entitlement to a clothing allowance.  The veteran was 
informed that he had 60 days to respond to the letter by 
completing the Substantive Appeal Response Form and 
indicating whether he was submitting additional evidence 
relevant to jurisdiction or requesting a hearing where he 
would present oral argument relevant to jurisdiction.  The 
veteran failed to respond to the Board's November 2007 
letter.

Where an applicant fails to complete an appeal within the 
required time, it is incumbent on the Board to reject the 
appeal. This is not a matter within the Board's discretion; 
the timeliness standards for filing appeals are prescribed by 
law.  Under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet those standards, "An application for review 
on appeal shall not be entertained."  The Court has held that 
in the absence of a timely substantive appeal the proper 
action for the Board is to dismiss the claim.  Roy v. Brown, 
5 Vet. App. 554 (1993).


ORDER

An appeal for entitlement to a clothing allowance is 
dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


